Missouri Court of Appeals
                            Southern District


NOVEMBER 25, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33190

     Re:   RICKY D. JACKSON,
           Movant-Appellant,
           v.
           STATE OF MISSOURI,
           Respondent-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33117

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           GABRIEL D. MITCHELL,
           Defendant-Appellant.